DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent December 6, 2021, claim(s) 23-34 is/are pending in this application; of these claim(s) 23 and 29 is/are in independent form.  Claim(s) 23-34 are new; claim(s) 1-22 is/are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
 
Allowable Subject Matter
Claims 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to the primary reference (US 2007/0298998 A1 / “Paige”), the Examiner cited a secondary reference (US 2013/0316366 A1 / “Yu”).  Yu teaches various signal peptides.  However, the secondary reference does not teach diagnostics that test for over- or under- expression of the peptides that are disclosed.  Furthermore, the peptides are not used as part of diagnostics for in amyotrophic lateral sclerosis (ALS) involving a mass spectrometer, a thermoplastic resin, and matrix assisted laser desorption/ionization time-of-flight mass spectrometry.  By contrast, Applicant’s specification teaches evidence for how various specific peptides can be used diagnostically based on over- or under-expression using this particular methodology.

A newly cited reference, US 2013/0196924 A1 (“Bucci”) teaches proteins for diagnosing ALS using spectrometry, however, none of the protein sequences listed are in the size ranges claimed in the instant application.  Another newly cited reference, US 2008/0145941 A1 includes a sequence SEQ ID 3 of molecular weight 1535.71 for spectrometry of ALS, which is just outside of a claimed range.
Applicant’s arguments, see page 12 lines 1 – page 13 line 2, filed December 6, 2021, with respect to claims 23-34 and 35 U.S.C 101 have been fully considered and are persuasive.  Since the claims 23-34 are new and claims 1-22 are cancelled, there is no rejection that needs to be withdrawn.
Applicant’s arguments, see page 13 lines 3 – 13, filed December 6, 2021, with respect to claims 23-34 and 35 U.S.C. § 103 have been fully considered and are persuasive.  Since the claims 23-34 are new and claims 1-22 are cancelled, there is no rejection that needs to be withdrawn.
	For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries sent on November 16, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        December 15, 2021